DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 3, 4, 17-20 are allowed. 
Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered and they are persuasive. Claims 3, 4, 17-20 are allowed. Non allowed claims 1, 2 and 5-16 were cancelled. 
Allowable Subject Matter
Claim 3, 4, 17-20 are ALLOWED.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 3, recites “inter alia”,  A coreless electric machine comprising:  rotor including a permanent magnet and rotating about a center axis; and a stator with a coil assembly including a combination of 2N magnet coils where N is an integer of two or more, the stator being arranged concentrically with the rotor via a gap from the rotor, wherein each of the magnet coils is configured as a concentrated winding coil including an effective coil part, a first coil end part and a second coil end part provided on opposite sides of the effective coil part, and an air core region surrounded by the effective coil part, the first coil end part, and the second coil end part, the 2N magnet coils include N first shape coils each having a shape in which the first coil end part is bent inwardly from the effective coil part in a radial direction of the stator, and N second shape coils each having a shape in which the second coil end part is bent outwardly from the effective coil part in the radial direction, outer side surfaces of the effective coil parts of adjacent ones of the first shape coils contact each other, outer side surfaces of the effective coil parts of adjacent ones of the second shape coils contact each other, the coil assembly has a structure in which (i) the effective coil part of the second shape coil is housed in the air core region of the first shape coil, and the effective coil part of the first shape coil is housed in the air core region of the second shape coil; and (ii) the first shape coils and the second shape coils are arranged alternately, one by one, the outer shape of each of the magnet coils in a section perpendicular to the center axis is a divided ring-like shape defined by dividing a circular ring into equal N parts, and two sides of the divided ring-like shape form an angle set to be 3600/N or less,  wherein a total length of the first coil end part and the second coil end part of each of the first shape coils along the center axis is greater than a total length of the first coil end part and the second coil end part of each of the second shape coils along the center axis, and coil conductive wires for the first shape coil and the second shape coil have an equal length (see Fig.5c, and Fig.7).  

    PNG
    media_image1.png
    716
    616
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    676
    595
    media_image2.png
    Greyscale
 

  
    PNG
    media_image3.png
    873
    647
    media_image3.png
    Greyscale

Regarding claims 3 combination, the prior art fail to teach the combination of limitations of 3  specially the combination of claim 3 dimensions and angles combined forming bigger sized ends and forming from the same size length wire of a coreless electric machine where the coil forms an angle of equal parts of 360/2 or less, and the effective coil parts housed inside each other leading to the coil ends and the  outer side surfaces of the effective coil parts of adjacent ones of the first shape coils contact each other, outer side surfaces of the effective coil parts of adjacent ones of the second shape coils contact each other, the coil assembly has a structure in which (i) the effective coil part of the second shape coil is housed in the air core region of the first shape coil, and the effective coil part of the first shape coil is housed in the air core region of the second shape coil; and (ii) the first shape coils and the second shape coils are arranged alternately, one by one, and the outer shape of each of the magnet coils in a section perpendicular to the center axis is a divided ring-like shape defined by dividing a circular ring into equal N parts, and two sides of the divided ring-like shape form an angle set to be 3600/N or less, wherein a total length of the first coil end part and the second coil end part of each of the first shape coils along the center axis is greater than a total length of the first coil end part and the second coil end part of each of the second shape coils along the center axis, and coil conductive wires for the first shape coil and the second shape coil have an equal length combination.


    PNG
    media_image4.png
    583
    378
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    343
    749
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    573
    608
    media_image6.png
    Greyscale
 

 


    PNG
    media_image7.png
    176
    543
    media_image7.png
    Greyscale
 

    PNG
    media_image8.png
    357
    326
    media_image8.png
    Greyscale



The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination claim 3 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in claim 3  “A coreless electric machine comprising: a rotor including a permanent magnet and rotating about a center axis; and a stator with a coil assembly including a combination of 2N magnet coils where N is an integer of two or more, the stator being arranged concentrically with the rotor via a gap from the rotor, wherein each of the magnet coils is configured as a concentrated winding coil including an effective coil part, a first coil end part and a second coil end part provided on opposite sides of the effective  outer side surfaces of the effective coil parts of adjacent ones of the first shape coils contact each other, outer side surfaces of the effective coil parts of adjacent ones of the second shape coils contact each other, the coil assembly has a structure in which (i) the effective coil part of the second shape coil is housed in the air core region of the first shape coil, and the effective coil part of the first shape coil is housed in the air core region of the second shape coil; and (ii) the first shape coils and the second shape coils are arranged alternately, one by one, and the outer shape of each of the magnet coils in a section perpendicular to the center axis is a divided ring-like shape defined by dividing a circular ring into equal N parts, and two sides of the divided ring-like shape form an angle set to be 3600/N or less, wherein a total length of the first coil end part and the second coil end part of each of the first shape coils along the center axis is greater than a total length of the first coil end part and the second coil end part of each of the second shape coils along the center axis, and coil conductive wires for the first shape coil and the second shape coil have an equal length” Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 
Claim 4 and 17-20 are ALLOWED to base on dependency from allowable claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834